Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse January 19, 2012 Interview with NYSE Euronext CEO Duncan Niederauer in Cinco Dias (January 19, 2012): “Almunia will make a great mistake if he blocks the merger" He doesn’t give up and is ready to fight till the end to get Brussels to approve the birth of the world’s biggest stock exchange. But he knows that time is running against him. Bernardo de Miguel / Beatriz P. Galdón - Brusels, Madrid - 18/01/2012 - 07:00 He arrives and leaves in a rush, knowing that time is running out to save the business operation of his life. Duncan Niederauer, CEO of the stock exchange group that includes the markets of New York, Paris, Amsterdam and Lisbon among others (NYSE Euronext), is in Brussels yet again to try to convince the European Commission that the merger with Deutsche Börse is a “once in a lifetime” historic opportunity for the economy of the old continent. The Competition Commissioner Joaquín Almunia, however, seems ready to block the deal to avoid an alleged monopoly in the derivatives market. Faced with this threat, not even the relaxed atmosphere of the hotel in which we meet, nor the photos of Beyonce and Carlos Fuentes that decorate the cafeteria, seem to appease the anxious executive. There is little time left to save the merger. The deadline for the Commission is 9 February, but the Commissioners will meet on the 1st and we think they will discuss the merger at that meeting…so… Almunia has only blocked one merger since he became Competition Commissioner and he is widely seen as open and liberal. What has happened in this case? I think he and I have kept a good relationship throughout the process, but we have a fundamentally different philosophical approach when it comes to market definition. He supports the definition provided by his team, which I believe is completely unrealistic and incorrect. Why is it incorrect? The potential veto is based on a very narrow market definition. The case team wants to make everyone believe that the market is European rather than global. And that, despite everything that has happened since the beginning of the crisis, which you will have reported on for several years, the OTC market has nothing to do with stock exchanges. Of course, if you define the market that narrowly, considering only the European dimension and the stock exchanges, it is unsurprising that the case team raises competition concerns. For me it’s a very clear mistake. Are you aware of any Commissioner who might oppose Almunia blocking the deal? We are trying to convince the other Commissioners. We have met some of them and there is a lot of sympathy with our position. I won’t go into the detail of those conversations, but I can tell you that we have found a lot of support because the market definition is very, very incoherent with regards to reality. 10 years ago Brussels blocked the merger between Time Warner and EMI to maintain competition in the music industry where digital distribution channels were emerging. Is Brussels now ignoring the growth of alternative trading platforms? It’s a good analogy. In fact, regulatory reform is going in that direction and everyone accepts the fast convergence of OTC and stock exchanges. That’s the view of Michel Barnier’s team, who are supposed to be the Commission experts in this area. But the Competition team believes they are two completely distinct markets. But as you probably know, the Commission rarely goes against the Competition Commissioner. Yes, I know. But we’re not giving up. We will fight till the end. Will you appeal the decision if the Commission blocks the merger? If the deal is blocked we will consider all options, including an appeal. You didn’t foresee these obstacles. Did you misjudge the situation? I have to confess that I would never have foreseen the merger to be blocked on the basis of arguments such as the market being European rather than global. I thought it was obvious to everyone. It seems to be to all but the DG Competition team. If I misjudged something, that was it. A year of fighting off market opposition In the past few weeks NYSE Euronext and Deutsche Börse have intensified contacts with the EU institutions to try and save their alliance to create the world’s biggest stock exchange. But their battle has actually been constant since they confirmed their plan on 9 February 2011. The main stumbling block has been the quasi-monopoly in the derivatives market that would emerge from the merger. The LSE and Nasdaq (which attempted an unsuccessful hostile bid for NYSE) have been the most active enemies trying to block the deal.
